Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (Pub. No.: US 2016/0293405) in view of Schmid (Pub. No.: US 2010/0266965) filed in the IDS on 6/04/18.
Re claim 1, Matsumoto, FIG. 6 teaches a method for processing a substrate, comprising: 
providing the substrate (606) with a plurality of patterned structures overlying at least a first underlying layer (604); 
plasma-based depositing (“This disclosure presents lithography techniques based on Capacitively Coupled Plasma (CCP) dry etching methodologies to meet EUV patterning challenges. The disclosed systems and methods use dual-frequency CCP in a patterning process that includes a repeated deposition/etch process”, ¶ [0037]) a non-photoresist layer (609, [0054]) on the plurality of patterned structures (602) so that the non-photoresist layer is formed on tops (some of the 609 on top) of the plurality of patterned structures (602), and on the first underlayer (604), and with the non-photoresist layer (609) being thicker on the tops of the patterned structures (602) than on the first underlayer (604);
etching the first underlying layer (604) utilizing a combination of the plurality of patterned structures (602) and the non-photoresist layer (609) as a mask to pattern the first underlying layer (604);
wherein formation of the non-photoresist layer on the plurality of patterned structures is controlled (“the CF.sub.x polymer deposits preferentially on the resist patterns. In other words, the CF.sub.x polymer deposits to a greater thickness on the non-sidewall portions of the PR 602 than on the non-masked portions of the TL 604”, [0054]) to provide for improved line open characteristics during processing of the substrate; and 

    PNG
    media_image1.png
    569
    765
    media_image1.png
    Greyscale

wherein during depositing, the non-photoresist layer is deposited with a thickness of the non-photoresist layer on the first underlying layer in the range of 10 to 30 % of the top thickness of the non- photoresist layer ([about 30%], FIG. 6 [as shown above].
Matsumoto fails to teach the non- photoresist layer is formed on sidewalls of the plurality of patterned structures, with the non-photoresist layer being thicker on the tops of the patterned structures than on sidewalls; and 
wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness of the non-photoresist layer formed on the tops of the plurality of patterned structures.
Schmid teaches the non- photoresist layer (52a/52b, FIG. 3B, ¶ [0033]) is formed on sidewalls (52b) of the plurality of patterned structures (50), with the non-photoresist layer being thicker on the tops (52a) of the patterned structures than on sidewalls (52b); and 

    PNG
    media_image2.png
    479
    751
    media_image2.png
    Greyscale

wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness of the non-photoresist layer formed on the tops of the plurality of patterned structures ([about 10-30%], FIG. 4A [as shown above]).
It would have been obvious to modify Matsumoto to include the non-photoresist layer of Schmid to support etching process Matsumoto’ device, because Matsumoto discloses the CF.sub.x polymer deposits preferentially on the resist patterns. In other words, the CF.sub.x polymer deposits to a greater thickness on the non-sidewall portions of the PR 602 than on the non-masked portions of the TL 604”, [0054], and Schmid recognizes the additional features of the non-photoresist layer being thicker on the tops of the patterned structures than on sidewalls as taught in paragraph [0036].
Re claim 2, in the combination, Matsumoto, FIG. 6 teaches the method of claim 1, wherein the plurality of patterned structures are photoresist structures (“PR 602”, [0052]).
Re claim 3, in the combination, Matsumoto, FIG. 6 teaches the method of claim 2, wherein the photoresist structures are EUV photoresist structures having a 32 nm or less minimum pitch (“<40 nm pitch”, [0067]).

    PNG
    media_image3.png
    570
    1169
    media_image3.png
    Greyscale

	Re claim 4, in the combination, Matsumoto, FIG. 11 teaches the method of claim 2, further comprising providing an antireflective coating layer [AntiRL] between the plurality of patterned structures ([PS], FIG. 11B [as shown above]) and the first underlying layer [FUL].
Re claim 5, in the combination, Matsumoto, FIG. 11 teaches the method of claim 2, wherein the first underlying layer is a first planarization layer [FUL].
Re claim 6, in the combination, Matsumoto, FIG. 11 teaches the method of claim 5, wherein the first planarization layer overlying a target etch layer [TEL].
Re claim 7, in the combination, Matsumoto teaches the method of claim 2, wherein the first underlying layer is an antireflective layer (see ABSTRACT) or an amorphous silicon layer.
Re claim 8, in the combination, Matsumoto teaches the method of claim 2, wherein the forming the non-photoresist layer (609, FIG. 6) on the plurality of patterned structures (602) being a plasma cyclic deposition and trim process [0054].
Re claim 9, in the combination, Matsumoto teaches the method of claim 8, wherein the plasma cyclic deposition and trim process reduces line bridging [0054].
Re claim 26, in the combination, Schmid teaches the method of claim 1, wherein during depositing, the non-photoresist layer (609) is deposited with a sidewall thickness (52b, FIG. 3B) of the non-photoresist layer formed on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness (52a formed on top of 602) of the non- photoresist layer formed on the tops of the plurality of patterned structures (in the drawing scale), and Matsumoto teaches the non- photoresist layer is deposited with a thickness of the non-photoresist layer formed on the first underlying layer (609 formed at the bottom of the trench) in the range of 10 to 15 % of the top thickness (609 formed on top of 50) of the non-photoresist layer.
In re claim 26: Schmid differs from the claim invention wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer formed on the sidewalls of the plurality of patterned structures in the range of (10 to 15 %) of a top thickness of the non- photoresist layer formed on the tops of the plurality of patterned structures.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. Please see the rejection and explanation as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894